Citation Nr: 0402282	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  03-05 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a left arm 
disability.

2.  Entitlement to an increased evaluation for wound scar, 
left elbow, currently rated at 10 percent.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the September and November 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Lincoln, Nebraska (RO).  The issue of entitlement 
to service connection for a left arm disability will be 
addressed in the remand appended to this decision.  The Board 
observes that the RO has characterized the issue on appeal as 
entitlement to service connection for bilateral carpal tunnel 
syndrome.  However, the veteran is clearly seeking service 
connection for a left arm disability separate and distinct 
from the evaluation assigned to the scar of the left elbow.  
Consequently, that issue must be properly developed and 
adjudicated for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's wound scar, left elbow, is productive of 
tenderness.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
wound scar, left elbow, have not been met.  38 U.S.C.A. 
§§ 1155, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), 4.1-4.14, 4.118, Diagnostic Code 7804 (2002 
& 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2003).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In the present case, the veteran was informed of the 
evidence needed to substantiate his claim by means of the 
September and November 2002 rating decisions, the January 
2003 Statement of the Case, and a July 2002 letter from the 
RO.

In these documents, the veteran was informed of the basis for 
the denial of his claim, of the type of evidence that he 
needed to submit to substantiate his claim, and of all 
regulations pertinent to his claim.  He was also informed as 
to which evidence and information was his responsibility, and 
which evidence would be obtained by the RO.  Therefore, the 
Board finds that these various documents and letters provided 
to the veteran satisfy the notice requirements of 38 U.S.C.A. 
§ 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  Here, the RO considered VA 
clinical records and afforded the veteran a VA medical 
examination.  Accordingly, the Board finds that the RO has 
fulfilled its duty to assist the veteran and that no further 
action is necessary to comply with the VCAA.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2003).  Separate diagnostic codes 
identify the various disabilities and the criteria for 
specific ratings.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in the favor of the veteran.  38 C.F.R. 
§ 4.3.

The record shows that the RO initially granted service 
connection for a left elbow scar in a March 1950 rating 
decision and assigned a noncompensable evaluation effective 
from December 1949.  This evaluation was subsequently 
increased to 10 percent from June 2002.  The veteran 
disagreed with this rating and the present appeal ensued.

At an August 2002 VA examination, the examiner observed a 
faint, well-healed scar distal to and posterior to the 
lateral malleolus of the left elbow.  The scar was three 
centimeters long with no tissue defect.  There was tenderness 
under the scar.  The VA treatment records associated with the 
record contain no complaints or findings related to the left 
elbow scar.

The veteran's wound scar of the left elbow has been assigned 
a 10 percent schedular evaluation pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5024 (2003) for tenosynovitis.  This 
Diagnostic Code directs that tenosynovitis will be rated on 
limitation of motion of affected part, as degenerative 
arthritis.  However, the Board finds that the veteran's wound 
scar would be more appropriately rated as a painful or tender 
scar pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804.  

During the pendency of this appeal, the criteria for 
evaluating skin disorders were changed.  See 67 Fed. Reg. 
49590, 49596 (July 31, 2002).  When a law or regulation 
changes while a case is pending, the version most favorable 
to the veteran applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  The effective date rule established by 38 U.S.C.A. 
§ 5110(g), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  Thus, as the criteria for evaluating 
skin disorders were revised effective August 30, 2002, any 
increase in disability based on the revised criteria cannot 
become effective prior to that date.

Under both the former and the revised criteria, Diagnostic 
Code 7804 provides for a maximum 10 percent evaluation for a 
tender and painful scar.  Therefore, the Board must consider 
whether the application of alternative diagnostic codes would 
afford the veteran a higher rating.  Under the former 
criteria, Diagnostic Code 7800 provides a 30 percent 
evaluation for severely disfiguring scars and Diagnostic Code 
7806 provides a 30 percent evaluation for exudation or 
itching constant, extensive lesions, or marked disfigurement.  
However, the record contains no evidence of disfigurement due 
to the veteran's scar, and the scar is not productive of 
lesions, exudation, or itching.  

Under the revised criteria, Diagnostic Code 7800 identifies 
eight characteristics of disfigurement, and the diagnostic 
codes that address superficial scars are very similar to the 
former criteria.  See Diagnostic Codes 7803, 7804, 7805 
(2003).  As the veteran's scar exhibits no objective 
manifestations of disability other than tenderness beneath 
the scar, the application of the revised criteria would 
provide the veteran no greater relief.

Finally, in exceptional cases where schedular evaluations are 
found to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2003).  
There has been no showing in the present case that the 
veteran's scar has caused marked interference with his 
employment, necessitated frequent periods of hospitalization, 
or otherwise rendered impracticable the regular schedular 
standards.  Accordingly, further development in keeping with 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  As 
the Board can identify no basis for an increased evaluation, 
the benefit sought on appeal is denied.


ORDER

An evaluation in excess of 10 percent for wound scar, left 
elbow, is denied.


REMAND

A preliminary review of the record establishes that further 
development is necessary before the Board may proceed with 
appellate review of the issue of entitlement to service 
connection for a left arm disability.  The veteran claims 
that his left arm becomes fatigued and numb.  He contends 
that he sustained a shrapnel wound of the left elbow during 
active service.  

The service medical records show that the veteran was 
admitted in September 1944 with a carbuncle of the left elbow 
with peripheral cellulitis.  The cellulitis extended to 
nearly the shoulder.  The area was incised and the veteran 
was treated with antibiotics.  The cellulitis subsided and 
the veteran was discharged to duty.  In October 1944, the 
veteran returned with complaints of malaise and weakness 
since the episode of cellulitis in his arm.  In November 
1944, the veteran's left arm had considerable swelling of the 
arm and hand.  The veteran started physiotherapy and the arm 
was markedly improved by the end of the following month.  At 
his December 1945 separation examination, the veteran 
reported a painful left elbow.  

The service medical records contain no finding of a shrapnel 
wound of the left elbow.  However, a December 1947 VA record 
of hospitalization contains a diagnosis of cicatrix, as a 
result of high velocity fragment, war wound, well healed, 
left elbow region.  At an April 1950 VA examination, the 
veteran was diagnosed with inflammatory residuals, 
cellulitis, left elbow, healed, with small scar formation, 
very slightly symptomatic.  An x-ray report of the left elbow 
found no evidence of fracture, dislocation, or bony 
pathology.  

The VA treatment records associated with the record contain 
no complaints, findings, or diagnoses related to the left 
upper extremity.  At an August 2002 VA examination, the 
veteran claimed that a shell fragment had injured his left 
elbow in service and that he currently had pain and residual 
weakness.  The examiner noted that the service medical 
records confirmed cellulitis and abscess of the left arm.  
The veteran was diagnosed with history of shell fragment 
wound to the left elbow with resultant left arm cellulitis 
status post incision and drainage, and persistent left arm 
pain, stiffness, and intermittent tingling from the time of 
the wound and the infection.  The x-ray report was normal and 
the examiner opined that the veteran's functional impairment 
and symptoms were the result of injury, subsequent infection, 
and surgery that he sustained during active service.

A nerve conduction study and EMG of the upper extremities 
were performed in August 2002.  The findings were consistent 
with bilateral upper extremity moderate carpal tunnel 
syndrome.  In a September 2002 addendum, the VA examiner 
stated that, since the carpal tunnel syndrome was bilateral, 
it would suggest that it was not secondary to the service 
injury and sequelae.

Based upon the above facts, and due to the conflicting 
information concerning the claimed shrapnel wound in service, 
the Board finds that another VA examination and medical 
opinion would be helpful to determine the etiology of the 
veteran's current left arm disability.  

Accordingly, this matter is remanded for the following 
actions:

1.  The RO must comply with all 
provisions of the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. 
§ 5103A (West 2002).  In particular, the 
RO should notify the veteran of evidence 
and information necessary to substantiate 
his claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that information or evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The RO should obtain all relevant 
treatment records, both private and VA, 
not previously associated with the claims 
file.

3.  Then, the RO should schedule the 
veteran for the appropriate VA specialty 
examination to ascertain the nature and 
etiology of his claimed left arm 
disability.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (2003), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.  The examiner is requested to 
review all pertinent records associated 
with the claim.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to report complaints and clinical 
findings in detail.  Specifically, the 
examiner should opine whether it is at 
least as likely as not that any current 
left arm disability is related to the 
veteran's period of active service.  The 
examiner should address the episode of 
cellulitis in service and the claimed 
shrapnel injury.  The opinion should be 
supported by a complete medical rationale 
and should identify the relevant facts 
relied upon.

4.  Finally, the RO should readjudicate 
the veteran's claim.  If any benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case.  That document should include 
notice of all relevant actions taken on 
the claim for benefits, a summary of the 
evidence pertinent to the issue on 
appeal, and the applicable law and 
regulations.  After the appropriate 
period of time in which to respond has 
been provided, the case should be 
returned to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




___________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



